Burglary is the offense; the punishment, twelve years' confinement in the State penitentiary.
The State moves to strike out the statement of facts, because this was not filed in the trial court within ninety days from the date the notice of appeal was given, as required by Sec. 5, Art. 760, C. C. P. *Page 399 
Notice of appeal was given on the 28th day of November, 1945. The statement was filed in the trial court on February 27, 1946. This was ninety-one days after the notice of appeal was given.
The statement of facts, not having been filed within the time required by law, cannot be considered.
In the absence of a statement of facts, nothing is presented for review.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.